SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                   September 1, 2021



In the Court of Appeals of Georgia
 A21A1150. KAWANNA BROWN AS THE ADMINISTRATOR
     OF THE ESTATE OF JERONTA BROWN, DECEASED et
     al. v. QUIGGLEY et al.

      HODGES, Judge.

      In this appeal, we are asked to review an order from the Superior Court of

Fulton County dismissing an estates’s appeal due to the estate’s failure to file a

transcript it requested to be included in the appellate record. We conclude that the

estate failed to rebut the presumption that a two-year delay in filing the transcript was

both inexcusable and unreasonable or refute adequately that the delay was caused by

the estate. Therefore, we affirm.

      Under Georgia law,

      [w]e review a trial court’s ruling on a motion to dismiss an appeal
      pursuant to [OCGA § 5-6-48 (c)] under an abuse of discretion standard.
      When making factual determinations based upon evidence presented at
      a hearing on the question of dismissal, the trial court is vested with
      broad discretion to decide whether the appeal should be dismissed.
      Absent an abuse of such discretion, the court’s decision will not be
      disturbed on appeal.


(Citation omitted.) Webb’s Erection, Inc. v. Colonial Pacific Leasing Corp., 345 Ga.

App. 202 (1) (812 SE2d 602) (2018). So viewed, the record reveals that the estate of

Jeronta Brown (the “Estate”) sued various state and DeKalb County officials, as well

as entities associated with Dismas International, Inc. (collectively, “Defendants”), in

2016 after Brown and his girlfriend, Brianna Brooks, were abducted from a residence

by two men, ransomed, and later found murdered.1 The trial court granted the

Defendants’ motions for summary judgment on July 10, 2018, and the Estate filed a

timely notice of appeal on July 17, 2018. The Estate’s notice of appeal included a

statement requesting that “[t]he clerk will please omit nothing from the record.

Transcript of evidence and proceedings from the Motions and Arguments in this case




      1
        According to the Estate’s complaint, both of the abductors were convicted
felons — one assailant was on state parole at the time of the crimes, while the second
assailant was on federal parole and resided at a “halfway house.”

                                          2
will be filed for inclusion in the record of appeal.” The Estate also timely paid the

trial court clerk’s costs for appeal on August 8, 2018.2

      More than two years later, with no transcript having been filed, the Defendants

filed motions to dismiss the Estate’s appeal on December 1 and 2, 2020. In its written

response to the motions, the Estate did not request a hearing3 but instead relied upon

the general duty of a court reporter “to file the transcript of evidence and proceedings

within the time allowed by law or order of court. . . .”4 OCGA § 5-6-48 (f). The trial

court granted the Defendants’ motions, finding that “[t]he delay of more than two



      2
        The record on appeal does not include the Defendants’ motions for summary
judgment; the Estate’s responses, if any; the trial court’s order granting the
Defendants’ motions; or the Estate’s notice of appeal. Rather, these statements are
included in the trial court’s order dismissing the Estate’s appeal. None of the parties
have contested the accuracy of the trial court’s statements concerning the procedural
history of the case and, therefore, we will accept these statements as accurate.
      3
        See Uniform Superior Court Rule 6.3 (“Unless otherwise ordered by the court,
all motions in civil actions, including those for summary judgment, shall be decided
by the court without oral hearing. . . .”).
      4
         In a footnote in its response, the Estate claimed that it learned “from the
clerk’s office that one of the court reporters who transcribe[d] one of the
motion/argument hearings was now deceased and the clerk was attempting to secure
the deceased reporter’s work product.” However, counsel’s statements contained in
briefs are not entitled to evidentiary effect. See generally Latimore v. City of Atlanta,
289 Ga. App. 85, 87 (656 SE2d 222) (2008) (holding that assertions of fact in the
briefs of parties do not, standing alone, constitute competent evidence).

                                           3
years is presumptively unreasonable and inexcusable” and that the Estate “did not

submit evidence to rebut this presumption[;]” the trial court also attributed the delay

to the Estate because “the law places the burden of filing the transcript upon the

appellant and there is no evidence that [the Estate] made any attempts to file the

transcript as provided by law[.]” This appeal followed.5

      In two interrelated enumerations of error, the Estate contends the trial court

erred in finding that the delay in filing the summary judgment transcript was

unreasonable, inexcusable, and caused by the Estate. This argument is without merit.

      Georgia law provides that, if an appellant designates a transcript of evidence

and proceedings for inclusion in the record on appeal pursuant to OCGA § 5-6-37,

“the appellant shall cause the transcript to be prepared and filed as provided by

[OCGA §] 5-6-41” and “shall cause it to be filed within 30 days after filing of the

notice of appeal . . ., unless the time is extended as provided in [OCGA §] 5-6-39.”


      5
        The Defendants contend that the present appeal is untimely because the Estate
did not file a notice of appeal from the trial court’s January 7, 2021 order until
February 9, 2021. See OCGA § 5-6-38 (a). However, the trial court entered an order
on February 12, 2021 closing the case and dismissing all remaining claims against
unserved defendants, resulting in a final order in which “the case [was] no longer
pending in the court below[.]” OCGA § 5-6-34 (a) (1). Therefore, because the
Estate’s notice of appeal was filed within 30 days of this final order, we have
jurisdiction.

                                          4
OCGA § 5-6-42. Accordingly, it is clear “the duty to order the transcript and to

monitor timely the progress of the court reporter’s office in transcript preparation

is vested upon the appropriate appealing party” — in this case, the Estate. (Citation

and punctuation omitted; emphasis supplied.) Ashley v. JP Morgan Chase Bank, N.

A., 327 Ga. App. 232, 236 (1) (758 SE2d 135) (2014); see also In the Interest of C.

W., 342 Ga. App. 484, 486 (2) (803 SE2d 618) (2017).

      In the event of a delay in filing a transcript,

      [n]o appeal shall be dismissed by the appellate court nor consideration
      of any error therein refused because of failure of any party to cause the
      transcript of evidence and proceedings to be filed within the time
      allowed by law or order of court; but the trial court may, after notice and
      opportunity for hearing,[6] order that the appeal be dismissed where
      there has been an unreasonable delay in the filing of the transcript and
      it is shown that the delay was inexcusable and was caused by such party.


OCGA § 5-6-48 (c). Under OCGA § 5-6-48 (c), a trial court shall exercise discretion

in deciding whether to dismiss an appeal only after determining “the length of the



      6
         The “opportunity for hearing” requirement “is satisfied if the complaining
party is given an opportunity to respond on the record to the motion to dismiss.”
Ashley, 327 Ga. App. at 238 (2) (affirming dismissal of appeal in which complaining
party failed to request a hearing but “was given an opportunity to file her various
briefs in opposition to the motion to dismiss”).

                                           5
delay, the reasons for the delay, whether the appealing party caused the delay, and

whether the delay was inexcusable[.]” (Citation and punctuation omitted.) Webb’s

Erection, 345 Ga. App. at 203 (1).

      “[T]he threshold question whether [a] delay was unreasonable refers principally

to the length and effect of the delay.” (Citation, punctuation, and emphasis omitted.)

Pistacchio v. Frasso, 314 Ga. App. 119, 121 (723 SE2d 322) (2012). “Generally, a

delay is unreasonable if it affects an appeal, either by directly prejudicing the position

of a party or by causing the appeal to become stale, for instance by delaying

docketing and hearing in this court.” (Citation and punctuation omitted.) Ashley, 327

Ga. App. at 235 (1). “A delay of more than 30 days in filing a transcript is prima facie

unreasonable and inexcusable, but this presumption is subject to rebuttal if the party

comes forward with evidence to show that the delay was neither unreasonable nor

inexcusable.” Id.; see also Pistacchio, 314 Ga. App. at 121.

      Here, in its July 17, 2018 notice of appeal, the Estate indicated that a

“[t]ranscript of evidence and proceedings from the Motions and Arguments in this

case will be filed for inclusion in the record of appeal.” Pursuant to OCGA § 5-6-42,

the Estate had 30 days in which to file the transcript or seek an extension of time to

file the transcript. Yet in the more than two years that followed, the Estate neither

                                            6
filed a transcript nor sought an extension. See Pistacchio, 314 Ga. App. at 123

(“[T]he failure to obtain the required extension of time is one of the factors

considered in whether a delay in filing a transcript is unreasonable and inexcusable.”)

(citation omitted). In fact, the record does not contain any correspondence or other

evidence demonstrating that the Estate ever even contacted the court reporter, or any

associate or representative of the court reporter, to learn the status of the transcript.

Therefore, we conclude that this two-year unexplained delay in securing a transcript

is prima facie unreasonable and inexcusable. See Ashley, 327 Ga. App. at 235-236

(1); see also Pistacchio, 314 Ga. App. at 121, 122-123.

      Furthermore, the Estate has not presented any evidence to rebut the

presumption that the delay is unreasonable and inexcusable. Rather, the Estate’s

argument is singularly bottomed on OCGA § 5-6-48 (f), which provides in part that

“[a]n appeal shall not be dismissed nor consideration thereof refused because of

failure of the court reporter to file the transcript of evidence and proceedings within

the time allowed by law or order of court. . . .” However, contrary to the Estate’s

argument, a party responsible for filing a transcript may not simply abdicate that

responsibility to the court reporter. See Jackson v. Beech Aircraft Corp., 217 Ga.

App. 498, 501 (2) (458 SE2d 377) (1995) (“the burden to keep accurately informed

                                           7
of the status of transcript preparation remains with the party having the responsibility

to file the transcript and it cannot be shifted to the court reporter”). In addition, the

Estate’s argument necessarily ignores the remainder of OCGA § 5-6-48 (f), which

authorizes the dismissal of an appeal if “it affirmatively appears from the record that

the failure [to file a transcript] was caused by the appellant.”

      Finally, “[t]he delay here discernibly delayed docketing of the record in the

appellate court and prevented an appellate decision on the merits at the earliest

possible date.” Pistacchio, 314 Ga. App. at 122. This Court’s terms commence on the

first Mondays of December, April, and August. See Court of Appeals Rule 12.

Currently assigned to the April 2021 term of court, the Estate’s initial appeal could

have conceivably been docketed during the August 2018 term of court. This delay,

for which the Estate bears sole responsibility, buttresses the trial court’s conclusions

that the delay was unreasonable, inexcusable, and caused by the Estate.

      In sum, it is clear that the Estate requested that a transcript of a summary

judgment hearing be included in the record on appeal. The Estate never filed such a

transcript. Moreover, during the more than two-year delay that followed the Estate’s

notice of appeal, the record conclusively demonstrates — through the absence of

correspondence, pleadings, or evidence in any form — that the Estate never moved

                                           8
for an extension of time or undertook any effort to contact the court reporter or

otherwise monitor the progress in preparing a transcript. Not only is this delay

presumed unreasonable and inexcusable, but the record confirms that the sole

responsibility for the delay rests with the Estate. Accordingly, we conclude that the

trial court did not abuse its discretion in finding the failure to file a transcript was

unreasonable, inexcusable, and caused by the Estate. See Ashley, 327 Ga. App. at 237

(1); see also Pistacchio, 314 Ga. App. at 123. Therefore, we affirm the trial court’s

order granting the Defendants’ motions to dismiss the Estate’s appeal.

      Judgment affirmed. Miller, P. J., and Pipkin, J., concur.




                                           9